Citation Nr: 1421414	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  13-06 182A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the March 11, 2003 decision of the Board of Veterans' Appeals (Board) denying entitlement to service connection for diabetes mellitus.

(The issues of whether new and material evidence has been received to reopen previously denied claims for entitlement to service connection for diabetes and residuals of a right eye injury and entitlement to service connection for those disabilities, and entitlement to compensation under 38 U.S.C.A. § 1151 for loss of all toes on the left foot due to VA treatment, are the subject of separate Board decisions.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The moving party served on active duty from December 1955 to October 1957, and had multiple periods of active duty for training (ACDUTRA) with the National Guard from December 1957 to August 1986.

This matter is before the Board as an original action on a motion made in October 2013, in which the moving party alleged CUE in a March 11, 2003 Board decision that denied entitlement to service connection for diabetes mellitus.  A separate Board decision is being issued on this matter pursuant to BVA Directive 8430, § 14(c)(4) (motions alleging CUE in prior Board decisions are an exception to the general rule that all issues will be addressed in a single Board decision). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 2003, the Board denied entitlement to service connection for diabetes.

2.  Any failure by VA to assist the moving party by affording him a VA examination prior to the March 2003 Board decision, as alleged by the moving party's representative, cannot constitute CUE pursuant to the applicable regulation.

3.  Contrary to the contention of the moving party's representative, the Board specifically addressed the theory that the moving party's diabetes was aggravated by his active duty training (ACDUTRA).



CONCLUSION OF LAW

The March 2003 Board decision that denied entitlement to service connection for diabetes mellitus did not contain CUE. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A motion requesting review under this statute may be filed at any time after the underlying decision is made.  38 C.F.R. § 20.1404(c).  In this case, the moving party's representative made the motion during the October 2013 Board hearing in connection with the applications to reopen noted on the title page of this decision.  

A decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 7111(a).  A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  38 C.F.R. § 20.1404(a).  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board decision to which the motion relates.  Id.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Id. 

In this case, the Board hearing transcript contains all of the relevant information. Consequently, the Board finds that the moving party met the threshold pleading requirements of 38 C.F.R. § 20.1404(a).  As shown in the discussion below, the Board also finds that the moving party's representative set forth his allegations with sufficient specificity during the October 2013 Board hearing.  38 C.F.R. § 1404(b).  The Board will therefore address the CUE motion on the merits.

The provisions of 38 C.F.R. § 20.1403(a) define CUE as a very specific and rare kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, a finding of CUE requires either that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.

The evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  For a Board decision issued on or after July 21, 1992, the record to be reviewed includes relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  Id.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 38 C.F.R. § 20.1403(c).

In its March 2003, the Board denied entitlement to service connection for diabetes mellitus.  The Board noted that there was no evidence or argument that diabetes manifested during the moving party's initial period of regular active duty service or within the one year presumptive period for chronic diseases following this service.  38 U.S.C.A. § 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309.  The Board also noted that the presumption did not apply to the subsequent periods of ACDUTRA, and the moving party's representative did not allege this as a basis for the CUE motion.  Rather, the moving party's representative contended that failure to assist the moving party by affording him a VA examination and the failure to consider the theory that preexisting diabetes was aggravated by a period of ACDUTRA constituted CUE.

As to the contention that VA's failure to assist the moving party by affording him a VA examination, this contention is specifically precluded by the applicable regulation.  See 38 C.F.R. § 20.1403(d)(2) (one example of a situation that is not CUE is "Duty to Assist.  The Secretary's failure to fulfill the duty to assist").  As a failure to fulfill the duty to assist cannot be the basis of a finding of CUE in a  Board decision, this contention must be rejected as a matter of law.

As to the contention that the Board failed to consider the theory that preexisting diabetes was aggravated by a period of ACDUTRA, the Board wrote in the March 2003 decision, "The record provides no basis for a finding that diabetes mellitus was incurred or aggravated while the veteran was on active duty service.  Hence, service connection for diabetes mellitus must be denied."  The Board thus specifically rejected the precise theory that the moving party's representative alleges it failed to consider.  To the extent that the moving party alleges that the Board's discussion was insufficiently thorough or that a different result was warranted under the facts at the time, such a contention is a disagreement as to how the facts were weighed or evaluated, and this too is specifically precluded as a basis for a finding of CUE in a Board decision under the applicable regulation.  See 38 C.F.R. § 20.1403(d)(3).

For the foregoing reasons, none of the moving party's contentions establish that there CUE in the Board's March 2003 decision, and the moving party's CUE motion must therefore be denied.  The benefit of the doubt rule is not for application.  38 C.F.R. § 20.1411(a).


	(CONTINUED ON NEXT PAGE)




ORDER

The motion alleging CUE in the March 11, 2003 decision of the Board denying entitlement to service connection for diabetes mellitus is denied.


                       ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



